Exhibit 10.4

BRUSH ENGINEERED MATERIALS INC.

Agreement Relating to
Performance Restricted Shares and Performance Shares

WHEREAS,      (the “Grantee”) is an employee of Brush Engineered Materials Inc.,
an Ohio corporation (the “Corporation”), or a Subsidiary; and

WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by resolution of the Compensation Committee (the “Committee”) of
the Board of Directors of the Corporation that was duly adopted on February
     , 2007;

NOW, THEREFORE, pursuant to the Corporation’s 2006 Stock Incentive Plan (the
“Plan”), the Corporation hereby confirms to the Grantee the grant of,
     Performance Restricted Shares and one-half that number of Performance
Shares, effective on February      , 2007 (the “Date of Grant”), subject to the
terms and conditions of the Plan and the following additional terms, conditions,
limitations and restrictions:

ARTICLE I

DEFINITIONS

All terms used herein with initial capital letters that are defined in the Plan
shall have the meanings assigned to them in the Plan, and the following
additional terms, when used herein with initial capital letters, shall have the
following meanings:

1. “Change in Control” has the meaning set forth in Section 4(b) of Article II
of this Agreement.

2. “Cumulative Operating Profit” means the sum of earnings (net of any losses)
before tax and interest during the Performance Period for the business unit
specified to the Grantee in the notice accompanying this Agreement.

3. “Management Objective” means the threshold, target and maximum Cumulative
Operating Profit goals established by the Committee for the Performance Period
as set forth on Exhibit [     ] to the resolution of the Committee adopted on
February      , 2007. No adjustment of the Management Objective or the stock
prices performance criteria set forth in Section 3(b) of Article II shall be
permitted in respect of any Performance Restricted Shares or Performance Shares
granted to any Participant who is, or is determined by the Committee to be
likely to become, a “covered employee” within the meaning of Section 162(m) of
the Code (or any successor provision) if such adjustment would result in the
loss of an otherwise available deduction.

4. “Market Value per Share” means, as of any particular date, the per share
closing price of a Common Share on the New York Stock Exchange on the day such
determination is being made (as reported in The Wall Street Journal) or, if
there was no closing price reported on such day, on the next day on which such a
closing price was reported; or if the Common Shares are not listed or admitted
to trading on the New York Stock Exchange on the day as of which the
determination is being made, the amount determined by the Committee to be the
fair market value of a Common Share on such day.

5. “Performance Period” means the three-year period commencing January 1, 2007
and ending on December 31, 2009.

ARTICLE II

CERTAIN TERMS OF PERFORMANCE RESTRICTED SHARES

1. Issuance of Performance Restricted Shares. The Performance Restricted Shares
covered by this Agreement shall be issued to the Grantee, effective on the Date
of Grant. The Common Shares subject to this grant of Performance Restricted
Shares, when issued, shall be fully paid and nonassessable.

2. Restrictions on Transfer of Shares. The Common Shares subject to this grant
of Performance Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee except
to the Corporation until the Performance Restricted Shares have become
nonforfeitable as provided in Section 3 hereof, provided, however, that the
Grantee’s rights with respect to such Common Shares may be transferred by will
or pursuant to the laws of descent and distribution. Any purported transfer or
encumbrance in violation of the provisions of this Section 2 of this Article II
shall be void, and the other party to any such purported transaction shall not
obtain any rights to or interest in such Common Shares. The Corporation in its
sole discretion, when and as permitted by the Plan, may waive the restrictions
on transferability with respect to all or a portion of the Common Shares subject
to this grant of Performance Restricted Shares.

3. Vesting of Performance Restricted Shares.

(a) Except as provided in paragraph 6 of this Section 3 of Article II, no
Performance Restricted Shares shall become nonforfeitable if actual achievement
falls below the threshold level of the Management Objective. If the Management
Objective shall have been attained at the threshold level and if the Grantee
shall have remained in the continuous employ of the Corporation or a Subsidiary
throughout the Performance Period, 25% of the number of Performance Restricted
Shares specified on the first page of this Agreement shall be earned.

(b) If actual achievement falls below the threshold level of the Management
Objective, but the performance of the Common Shares during the Performance
Period falls within the top quartile of the Russell 2000 and the Grantee shall
have remained in the continuous employ of the Corporation or a Subsidiary
throughout the Performance Period, 25% of the number of Performance Restricted
Shares specified on the first page of this Agreement shall be earned, unless a
lesser percentage is determined by the Commitee. The top quartile stock
performance shall be measured by comparing the appreciation, if any, in the
average of the daily closing prices during 2006 to the average of the daily
closing prices during 2009.

(c) If the Management Objective shall have been attained at the target level and
if the Grantee shall have remained in the continuous employ of the Corporation
or a Subsidiary throughout the Performance Period, 100% of the number of
Performance Restricted Shares specified on the first page of this Agreement
shall be earned. If the Management Objective shall have been attained over the
threshold level, but less than the target level, and the Grantee has remained so
continuously employed, a proportionate number of the Performance Restricted
Shares specified on the first page of this Agreement shall be earned, as
determined by mathematical interpolation.

(d) Any fraction of a Performance Restricted Share resulting from the foregoing
calculations shall be rounded to the nearest 1/100th of a share.

4. Effect of Death, Disability, Change in Control.

(a) Notwithstanding the provisions of Section 3 of this Article II, all of the
Performance Restricted Shares covered by this Agreement shall immediately become
nonforfeitable (i) if the Grantee dies or becomes permanently disabled while in
the employ of the Corporation or a Subsidiary during the Performance Period, or
(ii) if a Change in Control occurs during the Performance Period.

(b) For purposes of this Agreement, “Change in Control” means

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Corporation where such acquisition causes such Person to own (X) 20% or more of
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”) without the approval of the
Incumbent Board as defined in (ii) below or (Y) 35% or more of the Outstanding
Voting Securities of the Corporation with the approval of the Incumbent Board;
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not be deemed to result in a Change of Control: (A) any
acquisition directly from the Corporation that is approved by the Incumbent
Board (as defined in subsection (ii), below), (B) any acquisition by the
Corporation or a subsidiary of the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Corporation or any subsidiary of the Corporation control
a greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Corporation or any subsidiary of the Corporation that are
participating in the MBO; provided, further, that if any Person’s beneficial
ownership of the Outstanding Corporation Voting Securities reaches or exceeds
20% or 35%, as the case may be, as a result of a transaction described in clause
(A) or (B) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 20% or 35% or
more, as the case may be, of the Outstanding Corporation Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the Outstanding Corporation Voting Securities inadvertently, and such
Person divests as promptly as practicable a sufficient number of shares so that
such Person beneficially owns (within the meanings of Rule 13d-3 promulgated
under the Exchange Act) less than 20% of the Outstanding Corporation Voting
Securities, then no Change of Control shall have occurred as a result of such
Person’s acquisition; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
or the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Corporation immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
65% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Corporation, the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly (X) 20% or
more, if such Business Combination is approved by the Incumbent Board or (Y) 35%
or more, if such Business Combination is not approved by the Incumbent Board, of
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation except pursuant to a Business Combination
described in clauses (A), (B) and (C) of subsection (iii), above.

5. Effect of Retirement. Notwithstanding the provisions of Section 3 of this
Article II, if the Grantee terminates employment with the Corporation or a
Subsidiary after June 30, 2008 and the Grantee is at the time of such
termination (a) at least age 65 or (b) at least age 55 and has completed at
least 10 years continuous employment with the Corporation or a Subsidiary, a
portion of the Performance Restricted Shares covered by this Agreement shall
become nonforfeitable after the end of the Performance Period if the Committee
then determines that the Management Objective have been attained at the
threshold level of achievement. The number of Performance Restricted Shares that
shall become nonforfeitable shall be determined by multiplying the number of
Performance Restricted Shares that would have become nonforfeitable if the
Grantee had remained in the continuous employment of the Corporation throughout
the Performance Period, multiplied by the fraction of the Performance Period
that is equal to the number of months the Grantee remained in the continuous
employ of the Corporation and its Subsidiaries between the Date of Grant and the
effective date of such retirement, divided by 36.

6. Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity (as defined in Section 7 below) and the Board shall
so find:

(a) Return to the Corporation any all Performance Restricted Shares that the
Grantee has not disposed of that became nonforfeitable pursuant to this
Agreement.

(b) With respect to any Performance Restricted Shares that the Grantee has
disposed of that became nonforefeitable pursuant to this Agreement within a
period of one year prior to the date of the commencement of such Detrimental
Activity, the Grantee shall pay to the Corporation in the cash value of such
Performance Restricted Shares on the date such Performance Restricted Shares
became nonforfeitable. To the extent that such amounts are not paid to the
Corporation, the Corporation may, to the extent permitted by law, set off the
amounts so payable to it against any amounts that may be owing from time to time
by the Corporation or a Subsidiary to the Grantee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason.

7. Definition of Detrimental Activity. For purposes of this Agreement, the term
“Detrimental Activity” shall include:

(a) (i) Engaging in any activity in violation of the Section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in the Severance
Agreement between the Corporation and the Grantee, if such agreement is in
effect at the date hereof, or in violation of any corresponding provision in any
other agreement between the Corporation and the Grantee in effect on the date
hereof providing for the payment of severance compensation; or

(ii) If no such severance agreement is in effect as of the date hereof or if a
severance agreement does not contain a Section corresponding to “Competitive
Activity; Confidentiality; Nonsolicitation”:



  A.   Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Grantee’s employment,
including, without limitation:



  (1)   entering into or engaging in any business which competes with the
business of the Corporation;



  (2)   soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation;



  (3)   diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or



  (4)   promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.



  B.   Following Termination. For a period of one year following the Grantee’s
termination date:



  (1)   entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);



  (2)   soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, wherever located,
that competes with, the Corporation’s business within the Restricted Territory;



  (3)   diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or



  (4)   promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation’s business within the Restricted Territory.

For the purposes of Sections 7(a)(ii)(A) and (B) above, inclusive, but without
limitation thereof, the Grantee will be in violation thereof if the Grantee
engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.



  C.   "The Corporation.” For the purposes of this Section 7(a)(ii) of this
Article II, the “Corporation” shall include any and all direct and indirect
subsidiaries, parents, and affiliated, or related companies of the Corporation
for which the Grantee worked or had responsibility at the time of termination of
the Grantee’s employment and at any time during the two year period prior to
such termination.



  D.   "The Corporation’s Business.” For the purposes of this Section 7 of this
Article II inclusive, the Corporation’s business is defined to be the
manufacture, marketing and sale of high performance engineered materials serving
global telecommunications and computer, magnetic and optical data storage,
aerospace and defense, automotive electronics, industrial components and
appliance markets as further described in any and all manufacturing, marketing
and sales manuals and materials of the Corporation as the same may be altered,
amended, supplemented or otherwise changed from time to time, or of any other
products or services substantially similar to or readily substitutable for any
such described products and services.



  E.   "Restricted Territory.” For the purposes of Section 7(a)(ii)(B) of this
Article II, the Restricted Territory shall be defined as and limited to:



  (1)   the geographic area(s) within a one hundred mile radius of any and all
Corporation location(s) in, to, or for which the Grantee worked, to which the
Grantee was assigned or had any responsibility (either direct or supervisory) at
the time of termination of the Grantee’s employment and at any time during the
two-year period prior to such termination; and



  (2)   all of the specific customer accounts, whether within or outside of the
geographic area described in (1) above, with which the Grantee had any contact
or for which the Grantee had any responsibility (either direct or supervisory)
at the time of termination of the Grantee’s employment and at any time during
the two-year period prior to such termination.



  F.   “Extension.” If it shall be judicially determined that the Grantee has
violated any of the Grantee’s obligations under Section 7(a)(ii)(B) of this
Agreement, then the period applicable to each obligation that the Grantee shall
have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.

(b) Non-Solicitation. Except as otherwise provided in Section 7(a)(i) of this
Article II, Detrimental Activity shall also include directly or indirectly at
any time soliciting or inducing or attempting to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies.

(c) Further Covenants. Except as otherwise provided in Section 7(a)(i) of this
Article II, Detrimental Activity shall also include:

(i) directly or indirectly, at any time during or after the Grantee’s employment
with the Corporation, disclosing, furnishing, disseminating, making available
or, except in the course of performing the Grantee’s duties of employment, using
any trade secrets or confidential business and technical information of the
Corporation or its customers or vendors, including without limitation as to when
or how the Grantee may have acquired such information. Such confidential
information shall include, without limitation, the Corporation’s unique selling,
manufacturing and servicing methods and business techniques, training, service
and business manuals, promotional materials, training courses and other training
and instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information
and other business information. The Grantee specifically acknowledges that all
such confidential information, whether reduced to writing, maintained on any
form of electronic media, or maintained in the Grantee’s mind or memory and
whether compiled by the Corporation, and/or the Grantee, derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been made by the Corporation to maintain the secrecy of
such information, that such information is the sole property of the Corporation
and that any retention and use of such information by the Grantee during the
Grantee’s employment with the Corporation (except in the course of performing
the Grantee’s duties and obligations to the Corporation) or after the
termination of the Grantee’s employment shall constitute a misappropriation of
the Corporation’s trade secrets.

(ii) Upon termination of the Grantee’s employment with the Corporation, for any
reason, the Grantee’s failure to return to the Corporation, in good condition,
all property of the Corporation, including without limitation, the originals and
all copies of any materials which contain, reflect, summarize, describe, analyze
or refer or relate to any items of information listed in Section 7(c)(i) of this
Article II.

(d) Discoveries and Inventions. Except as otherwise provided in Section 7(a)(i)
of this Article II, Detrimental Activity shall also include the failure or
refusal of the Grantee to assign to the Corporation, its successors, assigns or
nominees, all of the Grantee’s rights to any discoveries, inventions and
improvements, whether patentable or not, made, conceived or suggested, either
solely or jointly with others, by the Grantee while in the Corporation’s employ,
whether in the course of the Grantee’s employment with the use of the
Corporation’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Corporation’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Corporation was concerned during the Grantee’s employment and made,
conceived or suggested by the Grantee, either solely or jointly with others,
within one year following termination of the Grantee’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Grantee will execute and deliver to the Corporation, at any time during or
after the Grantee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration.

(e) Work Made For Hire. Except as otherwise provided in Section 7(a)(i) of this
Article II, Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefor, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee’s employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will contain all proper
copyright notices, e.g., "(creation date) [Corporation Name], All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.

(f) Termination for Cause. Except as otherwise provided in Section 7(a)(i) of
this Agreement, Detrimental Activity shall also include activity that results in
termination for Cause. For the purposes of this Section 7, “Cause” shall mean
that, the Grantee shall have:

(i) been convicted of a criminal violation involving fraud, embezzlement, theft
or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;

(ii) committed intentional wrongful damage to property of the Corporation or any
affiliate of the Corporation; or

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;

and

any such act shall have been demonstrably and materially harmful to the
Corporation.

(g) Other Injurious Conduct. Detrimental Activity shall also include any other
conduct or act determined to be injurious, detrimental or prejudicial to any
significant interest of the Corporation or any subsidiary unless the Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation.

(h) Reasonableness. The Grantee acknowledges that the Grantee’s obligations
under this Section 7 of this Agreement are reasonable in the context of the
nature of the Corporation’s business and the competitive injuries likely to be
sustained by the Corporation if the Grantee were to violate such obligations.
The Grantee further acknowledges that this Agreement is made in consideration
of, and is adequately supported by the agreement of the Corporation to perform
its obligations under this Agreement and by other consideration, which the
Grantee acknowledges constitutes good, valuable and sufficient consideration.

8. Forfeiture of Shares. The Performance Restricted Shares shall be forfeited to
the extent they fail to become nonforfeitable at the end of the Performance
Period and, except as otherwise provided in Sections 4 or 5 of this Article II,
if the Grantee ceases to be employed by the Corporation or a Subsidiary at any
time prior to such Shares becoming nonforfeitable.

In the event of a forfeiture, any certificate(s) representing the Performance
Restricted Shares covered by this Agreement shall be cancelled.

9. Dividend, Voting and Other Rights.

(a) Except as otherwise provided herein, the Grantee shall have all of the
rights of a shareholder with respect to the Performance Restricted Shares
covered by this Agreement, including the right to vote such Performance
Restricted Shares and receive any dividends that may be paid thereon; provided,
however, that any additional Common Shares or other securities that the Grantee
may become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Corporation
shall be subject to the same restrictions as the Performance Restricted Shares
covered by this Agreement.

(b) Cash dividends on the Performance Restricted Shares covered by this
Agreement after the receipt of Shareholder Approval shall be sequestered by the
Corporation from and after the Date of Grant until such time as any of such
Performance Restricted Shares become nonforfeitable in accordance with Section 3
of this Article II, whereupon such dividends shall be paid to the Grantee in
cash to the extent such dividends are attributable to Performance Restricted
Shares that have become nonforfeitable. To the extent that Performance
Restricted Shares covered by this Agreement are forfeited pursuant to Section 8
of this Article II, all the dividends sequestered with respect to such
Performance Restricted Shares shall also be forfeited. No interest shall be
payable with respect to any such dividends.

10. Book Entry; Stock Certificate(s). The Common Shares subject to this grant of
Performance Restricted Shares shall be uncertificated and evidenced by book
entry only until the Performance Restricted Shares vest in pursuant to Section 3
of this Article II. At such time, a Certificate or Certificates representing
such shares (less any shares withheld for taxes pursuant to Section 3 of
Article IV hereof) shall be delivered to the Grantee.

ARTICLE III

CERTAIN TERMS OF PERFORMANCE SHARES

1. Issuance of Performance Shares. The Performance Shares covered by this
Agreement shall only result in the issuance of Common Shares after the
completion of the Performance Period and only if they are earned as provided in
Section 2 of this Article III.

2. Earn-Out of Performance Shares. All of the Performance Shares covered by this
Agreement shall be earned if the Grantee shall have remained in the continuous
employ of the Corporation or a Subsidiary throughout the Performance Period and
if the Management Objective shall have been at least attained at the maximum
level of achievement. If the Management Objective shall have been attained at a
level between the target and maximum levels of achievement and the Grantee has
remained so continuously employed, a portion of the Performance Shares covered
by this Agreement shall be earned out, as determined by mathematical
interpolation. In no event shall any Performance Shares be earned if actual
achievement falls at or below the target level of the Management Objective.

3. Payment of Performance Shares.

(a) Payment shall be made in the form of cash equal to the Market Value per
Share on the New York Stock Exchange on the last day of the Performance Period
multiplied by the number of Performance Shares earned pursuant to Section 2 of
Article III this Agreement. Final awards shall be paid, less applicable taxes,
as soon as practicable after the receipt of audited financial statements
relating to the last fiscal year of the Performance Period and the determination
by the Committee of the level of attainment of the Management Objective, but in
no event later than two and one-half months after the end of the last fiscal
year in the Performance Period.

(b) Any payment of awards due pursuant to this Agreement to a deceased Grantee
shall be paid to the beneficiary designated by the Grantee on the Designation of
Death Beneficiary attached as Exhibit A hereto and filed with the Corporation.
If no such beneficiary has been designated or survives the Grantee, payment
shall be made to the Grantee’s legal representative. A beneficiary designation
may be changed or revoked by a Grantee at any time, provided the change or
revocation is filed with the Corporation.

(c) Prior to payment, the Corporation shall only have an unfunded and unsecured
obligation to make payment of earned awards to the Grantee.

4. Performance Shares Nontransferable. The Performance Shares covered by this
Agreement that have not yet been earned out are not transferable other than by
will or pursuant to the laws of descent and distribution.

ARTICLE IV

GENERAL PROVISIONS

1. Compliance with Law. The Corporation shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Corporation shall not
be obligated to issue any Common Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.

2. Dilution and Other Adjustments. The Committee shall make such adjustments in
the Management Objective and/or Performance Shares covered by this Agreement as
such Committee in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of the
Grantee that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Corporation, or (b) any merger, consolidation, spin-off, reorganization,
partial or complete liquidation or other distribution of assets, or issuance of
warrants or other rights to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. In the
event of any such transaction or event, the Committee may provide in
substitution for this award of Performance Shares such alternative consideration
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of this award of Performance
Shares so replaced

3. Withholding Taxes. If the Corporation or any Subsidiary shall be required to
withhold any federal, state, local or foreign tax in connection with any
issuance or vesting of Common Shares or other securities pursuant to this
Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to the Corporation or such Subsidiary for the payment thereof. The
Grantee may elect to satisfy all or any part of any such withholding obligation
by surrendering to the Corporation or such Subsidiary a portion of the Common
Shares that are issued or transferred or that become nontransferable by the
Grantee hereunder, and the Common Shares so surrendered by the Grantee shall be
credited against any such withholding obligation at the Market Value per Share
of such Common Shares on the date of such surrender. In no event shall the
Market Value per Share of the Common Shares to be withheld and/or delivered
pursuant to this Section to satisfy applicable withholding taxes in connection
with the benefit exceed the minimum amount of taxes required to be withheld.

4. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Corporation or a Subsidiary shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Corporation or a Subsidiary, by reason of the
transfer of his employment among the Corporation and its Subsidiaries or a leave
of absence approved by the Board.

5. No Employment Contract; Right to Terminate Employment. The grant of the
Restricted Performance Shares and Performance under this Agreement to the
Grantee is a voluntary, discretionary award being made on a one-time basis and
it does not constitute a commitment to make any future awards. The grant of the
Restricted Performance Shares and Performance under this Agreement and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing in this Agreement will give the Grantee any right to continue
employment with the Corporation or any Subsidiary, as the case may be, or
interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of the Grantee at any time.

6. Information. Information about the Grantee and the Grantee’s participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Corporation and
its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States
of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.

7. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
under this Agreement without the Grantee’s consent.

8. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

9. Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

10. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Corporation without the consent of the Grantee).

The undersigned Grantee hereby accepts the award granted pursuant to this
Restricted Performance Share and Performance Share Agreement on the terms and
conditions set forth herein.

Dated:

Grantee

Executed in the name of and on behalf of the Corporation at Cleveland, Ohio as
of this       day of      , 2007.

BRUSH ENGINEERED MATERIALS INC.

By

Michael C. Hasychak

Vice President, Treasurer and Secretary

